      Case 1:18-cv-11072-GHW-RWL Document 137 Filed 06/20/19 Page 1 of 7




                   D: +1 212 225 2785
                   amainoo@cgsh.com




                                                                                                    June 20, 2019


VIA EMAIL AND ECF

Hon. Robert W. Lehrburger
United States Magistrate Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007-1312


        Re:      Rudersdal, EOOD, et al. v. Harris, et. al., Case Nos. 18-cv-11072, 19-cv-01762
                 (S.D.N.Y)

Dear Judge Lehrburger:

        In accordance with the Court’s June 3, 2019 Order, Defendant Bulgartabac Holding AD
(“Bulgartabac”) submits this response on behalf of itself and Defendants First Investment Bank,
AD (“Fibank”), Tseko Todorov Minev, and Ivailo Dimitrov Mutafchiev (collectively, the
“Fibank Defendants”); Tabak Market, AD (now known as Lafka Market, AD), Cibole Services
Incorporated, Bulgaria, EOOD, Asteria BG, EOOD (a/k/a Droslian Bulgaria, EOOD), Vili Vist,
EAD, and Promishleno Stroitelstvo Holding, EAD (collectively, the “Bulgarian Company
Defendants”); Delyan Slavchev Peevski; Intrust PLC (f/k/a NSN Investment EOOD) (“NSN”);
Philip Robert Harris; Eaton Vance Structured Emerging Markets Equity Fund, LLC (“EV
LLC”); and The Bank of New York Mellon Corporation (“BNYM”) in opposition to Plaintiffs’
June 13, 2019 letter setting forth the issues on which they seek jurisdictional discovery
(“Plaintiffs’ Letter”). Plaintiffs are not entitled to jurisdictional discovery or discovery on forum
non conveniens. 1

1
 Plaintiffs have stated that they intend to file an amended complaint. Plaintiffs’ May 21, 2019 Pre-Motion Letter,
ECF No. 118.
         Case 1:18-cv-11072-GHW-RWL Document 137 Filed 06/20/19 Page 2 of 7
Hon. Robert W. Lehrburger, p. 2


    I.    Plaintiffs Are Not Entitled to Jurisdictional Discovery

             A. Plaintiffs Fail to Make a Prima Facie Showing of Personal Jurisdiction or to
                Allege Specific, Non-Conclusory Facts Supporting Discovery

         Plaintiffs’ request for jurisdictional discovery should be denied because they have not
established a prima facie case for personal jurisdiction over Bulgartabac, the Fibank Defendants,
the Bulgarian Company Defendants, Delyan Peevski, NSN (now known as Intrust PLC), Philip
Robert Harris, or EV LLC. See Frontera Resources Azerbaijan Corp. v. State Oil Co. of
Azerbaijan Republic, 582 F.3d 393, 401 (2d Cir. 2009) (“A district court . . . is typically within
its discretion to deny jurisdictional discovery when the plaintiff [has] not made out a prima facie
case for jurisdiction.”) (citations and internal quotation marks omitted). In the alternative,
jurisdictional discovery is not appropriate because Plaintiffs have failed to assert specific, non-
conclusory facts that support the assertion of jurisdiction. See Aaron Consulting Co., LLC v.
Snap Sols. LLC, No. 16-CV-6775, 2018 WL 4568800, at *8 (E.D.N.Y. Sept. 24, 2018)
(“[J]urisdictional discovery is only appropriate when Plaintiff has asserted specific, non-
conclusory facts that, if further developed, could demonstrate substantial state contacts.”)
(citation and internal quotation marks omitted).

        Plaintiffs have not made any discernible factual allegations supporting the exercise of
general or specific jurisdiction. As to general jurisdiction, they have not alleged any facts
establishing that these Defendants’ “affiliations with the State are so continuous and systematic
as to render [them] essentially at home” in New York. In re Roman Catholic Diocese of Albany,
N.Y., Inc., 745 F.3d 30, 38 (2d Cir. 2014) (citation and internal quotation marks omitted).
Therefore, discovery concerning alleged contacts with the forum that are unrelated to Plaintiffs’
claims is irrelevant. Nor have Plaintiffs alleged any facts establishing a substantial relationship
between their claims and any contacts these Defendants have with New York, as required for
specific jurisdiction. See Best Van Lines, Inc. v. Walker, 490 F.3d 239, 246 (2d Cir. 2007) (“[a]
suit will be deemed to have arisen out of a party’s activities in New York if there is an articulable
nexus, or a substantial relationship, between the claim asserted and the actions that occurred in
New York”) (citation and internal quotation marks omitted). It is readily apparent from the
Complaints that the relevant events took place in Bulgaria. Thus, the extensive discovery
Plaintiffs seek is, on its face, irrelevant and unwarranted.

                               1. Harris

        Plaintiffs’ Complaints make nothing more than conclusory, non-fact-specific
jurisdictional allegations with respect to Defendant Harris’s alleged connections to New
York. See ECF No. 1 ¶¶4, 12-17. In an attempt to cure this facially apparent pleading defect,
Plaintiffs’ Letter cites “Ayr Logistic[s] Limited’s signing of the Reorganization Plan with
Plaintiffs with a New York forum selection clause and U.S. choice of law clause (ECF No. 1, Ex.
D.)” as the basis of their jurisdictional showing with respect to Mr. Harris. Plaintiffs’ Letter at
2. However, Mr. Harris is not a party to the agreement cited by Plaintiffs. 2 See ECF No. 1, Ex.

2
 Ayr Logistics Limited, Inc. (“Ayr”) is the only non-Plaintiff that is allegedly a party to the agreement. And,
importantly, Plaintiff Zahari Tomov signed the agreement on behalf of Ayr, not Defendant Harris. See ECF No. 1,
Ex. D at 10. “[T]he Court considers the contacts that the ‘defendant himself creates with the forum,’ not the
      Case 1:18-cv-11072-GHW-RWL Document 137 Filed 06/20/19 Page 3 of 7
Hon. Robert W. Lehrburger, p. 3


D. Moreover, even if Mr. Harris were a party to the agreement, it would provide for jurisdiction
in Texas, not New York. The agreement cited by Plaintiffs states that any dispute the parties are
unable to settle related to “[a]ll matters arising from this Agreement including, but not limited to
interpreting the will of the parties thereto, the validity of the Agreement, fulfillment of the
parties’ obligations, the consequences from the performance of this Agreement, its violation and
the consequences therefrom” shall be resolved by “the competent court having jurisdiction over
the principal place of business of Ayr.” See ECF No. 1, Ex. D at 7-8. Ayr’s principal place of
business was at all relevant times located in Rockwall, Texas. Thus, Plaintiffs have not made
(and cannot make) a prima facie showing of a substantial connection between Mr. Harris and
New York. As a result, he should not be subjected to the time and expense that would
accompany the draconian jurisdictional discovery requested by Plaintiffs.

                                2. The Fibank Defendants

        Plaintiffs’ proposed discovery requests to the Fibank Defendants are a classic example of
“unfounded fishing expedition[s] for jurisdictional facts” that the Southern District of New York
has long considered inadequate to trigger jurisdictional discovery. See Wallert v. Atlan, 141 F.
Supp. 3d 258, 287 (S.D.N.Y. 2015). Plaintiffs identify three topics of discovery relating to
Fibank (and seek no discovery from the Fibank shareholders). Plaintiffs’ Letter at 2. Each of the
three topics has no relevance to the jurisdictional issues presented. First, Plaintiffs say they want
information regarding an alleged “FAA license for operation of an airline out of New
York.” This supposed FAA license is not referenced in the Complaints, would not establish
jurisdiction, and in any event, does not exist.3 Second, Plaintiffs request “communications to the
U.S. generally and specifically, in particular regarding solicitation of shareholders and
communications with its known U.S. shareholders,” an extraordinarily broad request and one
that, on its face, could yield no jurisdictionally relevant information. Third, Plaintiffs request
“documentation and information of all U.S. shareholders and activity related thereto as to the[ir]
claims.” This request, too, is wildly overbroad and is not reasonably calculated to lead to
information that could be relevant to establish jurisdiction. Plaintiffs “cannot put [Fibank]
through the costly process of discovery, even discovery limited to jurisdictional matters, simply
because it thinks that it can probably show significant contact with the state of New York if
discovery were to proceed.” Royalty Network Inc. v. Dishant.com, LLC, 638 F. Supp. 2d 410,
425 (S.D.N.Y. 2009); see also Eternal Asia Supply Chain Mgmt. (USA) Corp. v. Chen, No. 12
CIV. 6390, 2013 WL 1775440, at *10 (S.D.N.Y. Apr. 25, 2013) (“[I]f [a] plaintiff offers only
speculations or hopes . . . that further connections to [the forum] will come to light in discovery,
the court should dismiss the complaint without allowing discovery.”) (citation and internal
quotation marks omitted).



plaintiff’s connections to the forum.” Amtrust Fin. Servs., Inc. v. Lacchini, 260 F. Supp. 3d 316, 328-29 (S.D.N.Y.
2017) (emphasis in original).
3
  Plaintiffs first made their false accusation regarding Fibank and an FAA license in their May 21 Pre-Motion Letter
to the Court. After an email exchange with counsel for Fibank, see Exhibits A and B hereto, Plaintiffs withdrew
their assertions and submitted a new version of their May 21 letter to the Court, with all references to the FAA
license deleted. That Plaintiffs now identify the made-up FAA license issues as their first subject of discovery
regarding Fibank underscores why jurisdictional discovery is inappropriate here.
     Case 1:18-cv-11072-GHW-RWL Document 137 Filed 06/20/19 Page 4 of 7
Hon. Robert W. Lehrburger, p. 4



                           3. Peevski and NSN

          With respect to Defendants Delyan Peevski and NSN, Plaintiffs seek discovery about
“communications, solicitations, and activities in the U.S., particularly regarding lobbying activity
. . . .” Plaintiffs’ Letter at 2. Not only do the Complaints say nothing about any purported
“lobbying activity” by Mr. Peevski or NSN, they contain no allegations whatsoever tying these
Defendants to New York, or to the United States as a whole. The “jurisdictional” discovery
Plaintiffs seek concerning Mr. Peevski and NSN is, at best, thinly disguised merits
discovery. Plaintiffs want discovery about unspecified “financial transactions related to their
role in helping orchestrate the civil conspiracy that is the foundation of Plaintiffs’ claims,” id.,
but these alleged transactions are entirely untethered to the United States. Communications with
Defendants Harris and Ayr Logistics Limited, alleged debts to CCB and partial ownership of
Bulgartabac, and the supposed “orchestration of [a] media fear campaign” in Bulgaria, id., also
have no nexus to New York or the United States, making those subjects inappropriate topics for
jurisdictional discovery. See Compl. ¶¶ 167, 171, 185. Plaintiffs may not seek jurisdictional
discovery in a futile effort to rectify the Complaints’ failure to allege a single jurisdictionally
significant fact about Mr. Peevksi and NSN.

                           4. Bulgartabac

        Plaintiffs purport to seek discovery as to Bulgartabac regarding all communications and
solicitations in and to the United States, and legal actions brought or defended by it in the United
States (including prior litigation in New York), in support of jurisdiction under the civil
conspiracy provision of New York’s Long-Arm statute and general jurisdiction under Rule 4(k)
of the Federal Rules of Civil Procedure. Plaintiffs’ Letter at 2. Plaintiffs’ allegations do not
warrant jurisdictional discovery under either theory. “[T]he bland assertion of conspiracy . . . is
insufficient to establish personal jurisdiction” for the purposes of section 302(a)(2). Laborers
Local 17 Health & Ben. Fund v. Philip Morris, Inc., 26 F. Supp. 2d 593, 602 (S.D.N.Y. 1998)
(quoting Lehigh Val. Indus., Inc. v. Birenbaum, 527 F.2d 87, 93-94 (2d Cir. 1975)) (internal
citations omitted). To establish jurisdiction based on a conspiracy, “the plaintiff must allege both
a prima facie case of conspiracy and allege specific facts warranting the inference that the
defendants were members of the conspiracy and set forth evidentiary facts to connect the
defendants with transactions occurring in the United States.” Id. at 601-02. Plaintiffs have not
met their burden. Nor does the discovery that Plaintiffs seek regarding communications,
solicitations, or litigation in the United States support a showing that Bulgartabac is “at home” in
New York or the United States. Finally, the discovery Plaintiffs seek “to determine how and to
whom The Funds were distributed and used to effectuate that privatization” is not relevant to
jurisdiction (or to any actionable claims, for that matter).

                           5. Bulgarian Company Defendants

        Plaintiffs do not identify any basis to seek jurisdictional discovery from the Bulgarian
Company Defendants. Plaintiffs identify two topics of discovery relating to the Bulgarian
Companies, but neither is viable. First, Plaintiffs state that they intend to seek discovery of “any
and all communications, solicitations, and activities in the U.S., including with Defendants
     Case 1:18-cv-11072-GHW-RWL Document 137 Filed 06/20/19 Page 5 of 7
Hon. Robert W. Lehrburger, p. 5


Harris and Ayr.” Plaintiffs’ Letter at 4. But Plaintiffs do not identify any “communications,
solicitations, or activities” between the Bulgarian Companies and the U.S. entities that they
expect jurisdictional discovery will uncover. Nor do Plaintiffs provide any basis for believing
that the Bulgarian Companies have any U.S. contacts of any kind that could support jurisdiction
here. See Smit v. Isiklar Holding A.S., 354 F. Supp. 2d 260, 263 (S.D.N.Y. 2005) (Plaintiff must
indicate that “discovery is likely to uncover additional facts supporting jurisdiction”). Instead,
Plaintiffs’ overbroad request is yet another example of an impermissible fishing expedition for
“any and all” contacts between Defendants and the United States.

        Second, Plaintiffs state that they seek discovery of each of the Bulgarian Companies’
“terms, decision makers, legislation (if any), board of directors and/or shareholders resolutions,
and justifications for accepting The Funds in the form of payoffs of their loans and/or debts with
[Fibank] and CCB and new loans thereafter.” Plaintiffs’ Letter at 4. This is merits discovery
that has nothing to do with the Bulgarian Companies’ contacts with the United States. Like
Plaintiffs’ first request, it is also overbroad and not reasonably calculated to lead to discovery of
contacts that could give rise to personal jurisdiction in the United States.

                            6. EV LLC

        As a threshold matter, Plaintiffs’ request for discovery from Eaton Vance Management is
palpably improper since Eaton Vance Management is not named as a Defendant in the
Complaints. Plaintiffs purport to have effected service on the Defendant identified in the
Complaints’ captions as “Eaton Vance Structured Emerging Markets Equity Fund, LLC” by
service on Eaton Vance Management, a trust with a principal place of business in Boston,
Massachusetts. Following receipt of Plaintiffs’ summons and with full reservation of rights,
counsel for Eaton Vance Management appeared in the action on behalf of the named Defendant,
without prejudice to jurisdictional objections. In pre-motion and Rule 11 correspondence
between Plaintiffs and counsel appearing for Defendant EV LLC, Plaintiffs have acknowledged
that EV LLC was cancelled in March 2009. A second entity supposedly affiliated with Eaton
Vance Management is identified in the body (but not the caption) of the Complaints as “Eaton
Vance Structured Emerging Markets, Inc.” Eaton Vance Structured Emerging Markets, Inc.
(“EV Inc.”) does not exist, a fact that Plaintiffs do not dispute.

         The conclusory, false allegations of the Complaints fail to establish a prima facie case for
the exercise of personal jurisdiction by a federal district court located within the State of New
York over either the defunct EV LLC or the nonexistent EV Inc. Other than its appearance in
the caption, the Complaints contain no reference to EV LLC. The Complaints’ sole
jurisdictional allegations regarding EV Inc. are that it “comes under the management of Eaton
Vance Management in New York, New York” and that it has a “principal place of business in
Boston, Massachusetts . . . with operations in New York City, New York.” Compl. ¶ 39. Absent
from the Complaints are allegations of injury to a person or property in the State of New York
caused by EV Inc., EV LLC or, indeed, by any other Defendant. The Complaints also contain no
allegations tying EV Inc. or EV LLC to any purported conspiracy involving New York contacts.
Under the principles identified supra at 2, the allegations of the Complaints are insufficient to
justify jurisdictional discovery.
       Case 1:18-cv-11072-GHW-RWL Document 137 Filed 06/20/19 Page 6 of 7
Hon. Robert W. Lehrburger, p. 6



                            7. Bank of New York Mellon

        Plaintiffs state that they will seek “jurisdictional” discovery from BNYM concerning “all
communications and solicitations received or stock purchase negotiations” and “any proceeds,
funds, distributions, dividends or benefits received by or through any other Defendants.”
Plaintiffs’ Letter at 4. Plaintiffs’ position is preposterous. BNYM does not contest that it is
subject to personal jurisdiction in New York and, as a result, no “jurisdictional” discovery is
warranted. See ECF No. 93. And even if BNYM contested personal jurisdiction, the documents
Plaintiffs seek—BNYM’s purported purchase of Fibank’s stock—is unrelated to the question of
whether BNYM (or any other Defendant) is subject to the Court’s jurisdiction. At bottom,
Plaintiffs improperly seek fact discovery from BNYM in support of their theory that any person
or entity that purchases (whether as a custodian or otherwise) a minority shareholder interest in a
corporation can be sued along with that corporation in any tort action against the corporation.
The Court should reject Plaintiffs’ bad faith tactics.

           B. Plaintiffs’ Proposed Requests Are Vastly Overbroad

        The discovery that Plaintiffs seek is vastly overbroad. “Jurisdictional discovery should
necessarily be aimed at a defendant’s contacts with the forum state.” In re Herald, Primeo &
Thema Funds Sec. Litig., No. 09 CIV. 2032, 2011 WL 4056819, at *3 (S.D.N.Y. Sept. 8, 2011).
Yet, rather than specifically target their discovery requests at jurisdictional issues, Plaintiffs seek
a broad swath of discovery not only from Defendants, but also from third parties. See supra at 3-
6; Plaintiffs’ Letter at 3 (discussing information sought from HSBC concerning the movement
and distribution of funds for carrying out business regarding the Silver Beach Project); id.
(addressing information sought from shareholder concerning any dividends or reinvestment of
dividends received). Plaintiffs’ request for “jurisdictional discovery” is nothing more than a
masquerade for extensive merits discovery and should be denied. See Jazini v. Nissan Motor
Co., Ltd., 148 F.3d 181, 185-86 (2d Cir. 1998) (recognizing that foreign defendants should not be
subjected to the heavy burden of substantial jurisdictional discovery on the basis of conclusory,
non-fact-specific jurisdictional allegations).

 II.    Discovery on Forum Non Conveniens Is Unwarranted

        Plaintiffs are not entitled to discovery on forum non conveniens. As the Second Circuit
has recognized, “[m]otions to dismiss for forum non conveniens may be decided on the basis of
affidavits,” and indeed “[r]equiring extensive investigation would defeat the purpose of [the]
motion.” Transunion Corp. v. PepsiCo, Inc., 811 F.2d 127, 130 (2d Cir. 1987) (internal citations
omitted); see also In re Herald, 2011 WL 4056819, at *4 (“the well established practice in this
Circuit is to decide forum non conveniens motions on the basis of affidavits or declarations
alone”) (quoting Alcoa S.S. Co. v. M/V Nordic Regent, 654 F.2d 147, 158-59 (2d Cir. 1980) (en
banc)). Consistent with the decision by the U.S. Bankruptcy Court for the Northern District of
Texas granting Fibank’s motion to dismiss another lawsuit related to the Silver Beach Project,
the allegations in the Complaints confirm that documents and witnesses relevant to Plaintiffs’
claims are located in Bulgaria, the property at issue is located in Bulgaria, the dispute involves
contracts entered into in Bulgaria by Bulgarian corporations and citizens, and Bulgaria is an
      Case 1:18-cv-11072-GHW-RWL Document 137 Filed 06/20/19 Page 7 of 7
Hon. Robert W. Lehrburger, p. 7


available and adequate forum. See Mem. Op. & Order, Mims v. First Investment Bank AD, No.
16-03138 (N.D. Tex. Bankr. May 15, 2017). To the extent that Plaintiffs “expect to adduce
evidence” to the contrary, Plaintiffs’ Letter at 2, they are free to submit affidavits opposing the
motions to dismiss. They have not shown that discovery on forum non conveniens is warranted.

        For all the foregoing reasons, Defendants respectfully request that the Court deny
Plaintiffs’ request for discovery on all jurisdictional and forum non conveniens issues.




                                                             Respectfully submitted,


                                                             /s/ Abena A. Mainoo
                                                             Abena A. Mainoo




cc:   Counsel for all parties (via ECF)
